Citation Nr: 1227474	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a gastrointestinal disorder.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran initially claimed service-connection for an irritable bowel syndrome.  In light of his subsequent statements and records, the Board has expanded the issue to a gastrointestinal disorder.  

In April 2011, the Veteran failed to appear for a scheduled Board hearing.  He had not requested a postponement, nor had one been granted.  He has not attempted to explain why he did not appear nor has he requested that another hearing be scheduled.  Under such circumstances, the Board must proceed as though his request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The claims for service-connection for a gastrointestinal disorder, a sinus disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran does not have a neck disorder as the result of disease or injury incurred or aggravated during his active service.  

2.  The Veteran does not have a low back disorder as the result of disease or injury incurred or aggravated during his active service.  

3.  The Veteran does not have a bilateral knee disorder as the result of disease or injury incurred or aggravated during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for a neck disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2007 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in September 2007.  The March 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In his February 2008 notice of disagreement, the Veteran asserted that he had not received the March 2007 letter and its request for evidence.  However, review shows it was properly addressed and it was not returned by the Postal Service.  There is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  The presumption of regularity applies to various processes and procedures throughout the VA administrative process, including the RO's mailing of notices.  See Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  Thus, because VA records document the mailing of the notice and it was not returned by the Postal Service, it must be presumed that the Veteran received it.  Moreover, in April 2007, the Veteran returned page 8 of the March 2007 notice letter, entitled "VCAA Notice Response" with two lay statements.  He could not have returned the response if he had not received the notice, so this is clear proof he received the March 2007 notice and the Veteran's statements to the contrary are not credible.  

Nevertheless, in June 2008, the RO sent another notice letter that fully complied with the requirements of the VCAA.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the RO readjudicated the case by way of a statement of the case issued in September 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that, for the claims decided herein, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records, including VA records have been obtained.  Despite receiving requests in March 2007 and June 2008, the Veteran has not identified any private treatment.  The Veteran was scheduled for a hearing but failed to appear.  He had not requested a postponement or asked that the hearing be rescheduled.  Under these circumstances, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no competent evidence of arthritis being manifested to the requisite degree within the first year after the Veteran completed his active service.  

Discussion

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Turning first to the question of disease or injury in service, the Veteran makes various claims.  As a lay witness, he is considered competent to report symptoms he experienced during service.  

The Veteran asserts that while he was not originally symptomatic, his neck, low back and bilateral knee conditions may have been incurred in his ski accident and fall.  In the alternative, they may be the result of marching with field gear and other infantry activities in Alaska.  

Review of the service treatment records does not reveal any chronic disability involving his neck, low back, and bilateral knee disorders.  

The Veteran had two right shoulder dislocations in service.  [Service-connection has been established for the right shoulder dislocation residuals.]  The first dislocation happened during a boxing match and the second in a collision with another downhill skier and fall.  On both occasions, the Veteran promptly received medical attention and there was not report of neck, back, or knee injuries.  In fact, the service treatment records do not document any neck, low back, or bilateral knee complaints, findings or diagnoses during service.  

The Veteran was examined for a medical evaluation board (MEB) in January 1999.  Right shoulder findings were reported.  The Veteran's neck, lower extremities, spine and other musculoskeletal parts were reported to be normal.  The report was done by a medical doctor and Medical Corps officer.  Because he was performing the examination as part of his regularly assigned duties, the presumption of regularity applies.  There is no reason to assume that the examiner would jeopardize his education and career by filing a false report.  Consequently, the MEB examination report is considered to be highly credible and probative.   

The service treatment records and MEB examination report provide documentation made by trained medical personnel, in the performance of their regular duties, at the time of the Veteran's active service.  These records outweigh the Veteran's later recollections as to disease and injury during service and establish by a preponderance of evidence that he did not have any chronic neck, back or knee injury during service.  

Further, it is not enough to show disease or injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran asserts that statements by himself, his girlfriend, and a fellow serviceman are sufficient to establish that he has neck, back and knee disabilities.  While a lay witness may report current symptoms, he is not competent to diagnose those symptoms or to relate them to disease or injury in service.  38 C.F.R. § 3.159(a).  In this case, the Veteran's claims for service-connection for neck, low back, and bilateral knee disorders must also be denied because there is no competent evidence of current disability.  

The Veteran had a VA general medical examination in September 1999.  The Veteran had no complaints relating to his neck, back or knees.  On examination, the neck was supple.  His extremities were examined and found to be without edema.  There were no complaints, findings, or diagnoses of neck, back or knee disorders.  

There were no complaints, findings, or diagnoses of neck, back or knee disorders on the December 2001 VA joints examination.  

A VA primary care note of February 2002 shows the Veteran reported being treated by a chiropractor with good results and that X-rays of the lumbar spine showed degeneration.  However, the Veteran has failed to respond to the requests to identify the chiropractor or complete releases for his records or to provide the records himself.  VA is left with the Veteran's bare assertion as to the chiropractor's findings and what his records say.  A claimant is not competent to report a doctor's findings.  See Warren v. Brown, 6 Vet App 4 (1993).  

The February 2002 primary care examination described the Veteran as well developed and in no acute distress.  His neck was supple.  Low back pain was diagnosed on the basis of the Veteran's complaints, without objective findings.  There were no complaints, findings, or diagnoses of neck or knee disorders.  

The Veteran's girl friend wrote, in March 2007, that she had been seeing him for two years.  She wrote of knee problems on walking long distances or picking up heavy objects.  His neck and back problems seemed worse and he was always popping his neck and back, which made very audible pops.  

In April 2007, a fellow serviceman wrote that, during service, the Veteran complained about his knees giving him problems more and more.  He apparently twisted them in a skiing accident.  His neck and back also started to give him problems after the accident.  The witness was sure that marching with a heavy rucksack did not make things better.  

In his February 2008 notice of disagreement, the Veteran wrote that he was in the infantry and had neck, low back, and knee conditions as side effects from the job he had.  He pulled sleds in the snow, snowshoed, cross-country skied, and marched on an almost continual basis.  He did not see how it was possible for someone not to see the connection with the job he had and his current conditions.  

The VA clinical notes followed the Veteran through November 2009 without any complaints, findings or diagnoses of chronic neck, back, or knee disorders.  

Conclusion

The Veteran served as an infantryman in Alaska.  This was undoubtedly strenuous, involved a good deal of physical exertion, and may have produced more than a few aches from time to time.  However, there is no reason to assume that infantry service in Alaska automatically produces chronic musculoskeletal disabilities.  A fellow serviceman has reported that during service, the Veteran had various joint complaints.  This lay testimony does not identify a chronic disability in service.  Indeed, not even the information provided by the Veteran is sufficient to identify a chronic neck, back or knee disability in service.  His girlfriend knew him long after service. So her testimony does not establish injury in service.  

On the contrary, despite the Veteran being seen for injuries during service, there is no report of neck, back or knee injuries.  The records do show that the Veteran collided with another skier, fell down, and dislocated his shoulder for a second time.  But, he received prompt medical attention and there was no evidence of any other symptoms.  Later, a physician found the Veteran's neck, spine and lower extremities to be normal on his MEB examination for separation from service.  

Following service pertinent findings were normal on the VA general medical examination in September 1999.  Thereafter, although the Veteran had VA treatment for several problems, several years passed without any relevant complaints or findings.  There is no medical opinion linking the symptoms described by the Veteran to his active service.  Most importantly, there is no competent medical diagnosis of current neck, back or knee disabilities

The Veteran claims that he has neck, back and knee disabilities, that they began in service, and that they have continued to the present time.  However, that claim stands alone, without any competent credible support.  The Veteran's health records on the other hand, from his time in service and subsequent treatment by VA, provide a preponderance of evidence showing that he does not have neck, low back or bilateral knee disabilities as the result of disease or injury during his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a neck disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  


REMAND

The service treatment records document an episode of gastrointestinal symptoms in September 1996, shortly after the Veteran entered active service.  He contends that this marked the onset of chronic gastrointestinal symptoms.  A fellow serviceman has attested as to continuing gastrointestinal symptoms in service.  Veteran had an extensive work-up by VA for complaints of abdominal pain.  The November 2002 ultra sound study disclosed gastric reflux and mild duodenitis.  A series of upper gastrointestinal X-ray studies, in December 2002, revealed gastric reflux and mild irritability of the duodenal cap.  The December 2002 bowel X-rays disclosed very mild redundancy of the colon and the diagnosis was a mild abnormality.  Since the record does show objective evidence of abnormality with evidence of symptoms in service, a current medical examination and opinion are desirable.  

In June 2005, a VA computerized tomography (CT) scan disclosed mucus retention cysts in the maxillary and sphenoid sinuses, as well as partial opacification of the ethmoid sinuses.  The service treatment records show several reports of upper respiratory symptoms, including complaints of a nasal discharge with a foul stench in January 1998.  In February 2007, the Veteran certified that his sinus condition began in service and continued to the present.  Under these circumstances, the Veteran should be accorded a current examination and a medical opinion obtained.  

The report of the June 2005 CT scan states that it was done to investigate the Veteran's headache complaints.  However, it is not clear from the report whether the cysts were determined to be the cause of the headaches.  Because the headaches may be linked to the sinus findings, a current examination and medical opinion are desirable.  

Accordingly, the claims of entitlement to service-connection for a gastrointestinal disorder, a sinus disorder and headaches are REMANDED for the following action:

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

1.  The Veteran should be scheduled for a VA gastrointestinal examination.  The claims folder should be made available to the examiner in conjunction with the examination.  Current imaging studies of the upper and lower gastrointestinal tract should be obtained.  The examiner should respond to the following:

a.  What are the Veteran's current gastrointestinal diagnoses?  Are these at least as likely as not related to the gastrointestinal symptoms noted in the service treatment records and reported by the Veteran and witness as having occurred in service?  Please explain.  

b.  Does the Veteran have an irritable bowel syndrome?  If so, is it at least as likely as not related to the gastrointestinal symptoms noted in the service treatment records and reported by the Veteran and witness as having occurred in service?  Please explain.  

c.  What are the current residuals of the findings in November and December 2002 - gastric reflux, mild duodenitis and very mild redundancy of the colon?  Are these at least as likely as not related to the gastrointestinal symptoms noted in the service treatment records and reported by the Veteran and witness as having occurred in service?  

2.  The Veteran should be scheduled for a current CT scan of his sinuses.  

3.  The Veteran should be scheduled for a VA examination of his sinuses, after the above CT study has been completed.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any additional tests or studies that may be indicated should be done.  The examiner should express an opinion on the following:

a.  Do the June 2005 CT findings represent chronic sinus changes?  If so, what are the current residuals?  

b.  Considering the stage of development seen in June 2005, how long would those changes have taken to develop?  

c.  What is the Veteran's current sinus diagnosis?  

d.  Was the Veteran's current sinus disorder, at least as likely as not, present during his active service?  If so, what were, at least as likely as not, the manifestations in service?  Please explain.  

e.  What is the Veteran's current headache diagnosis?  

f.  Is a current headache disorder at least as likely as not caused by his sinus condition?  Please explain why there is or is not a relationship.  

4.  If the Veteran's headaches are not caused by his sinus condition, he should be referred for a VA examination to determine the cause of the claimed headaches.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any additional tests or studies that may be indicated should be done.  The examiner should express an opinion on the following:  

a.  What is the Veteran's headache diagnosis?  

b.  Was the Veteran's current headache disorder, at least as likely as not, present during his active service?  If so, what were, at least as likely as not, the manifestations in service?  Please explain.  

5.  Thereafter, the agency or original jurisdiction (AOJ) should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


